USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
JPpoc#
Cohen & DATE FILED: 5/12/2021

 

P: ¢

° °
Mizrahi LLP E: joseph@cmi.legal | W: cml legal

May 11, 2021

VIA ECF

Honorable Judge Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Sanchez v. Nationwide Coin & Bullion Reserve, Inc.; Case No: 1:21-cv-02293-AT
To the Honorable Judge Torres,

I represent Plaintiff Cristian Sanchez (hereinafter “Plaintiff’) in the above-referenced
matter.

The initial conference for this matter is set for Monday, May 18, 2021 at 10:40 a.m.
However, Plaintiff's Counsel will be observing the Holiday of Shavuot and the offices will be
closed. As a result, Counsel for Plaintiff is requesting on consent, an adjournment of the
conference to either May 25, 2021, May 27, 2021, or any day that is convenient to the Court.

Thank you for your time and consideration of the above request.

Respectfully submitted,

S/ Joseph H. Mizrahi
GRANTED. The conference scheduled for May 18, Joseph H. Mizrahi, Esq.

2021, is ADJOURNED to May 27, 2021, at 10:00 a.m.
By May 20, 2021, the parties shall submit their joint
letter and proposed case management plan.

 

SO ORDERED.

Dated: May 12, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge
